OPINION ON MOTION FOR REHEARING
ROBERTSON, Justice.
Appellants have filed a motion for rehearing alleging this “court has mistakenly overlooked probative, uncontroverted evidence before it” pointing out as incorrect the statement in the majority opinion that appellants had not brought forward a statement of facts of the hearing on both the temporary injunction and the motion to dissolve temporary injunction. Appellants are correct that the statement of facts from each hearing had been filed in this court, but for some inexplicable reason neither volume of the statement of facts was contained in the record while the case was under submission. At some point after submission and prior to the filing of appellants’ motion for rehearing, both missing volumes of the record were returned to our file.
This, however, is of no consequence. We did not rest our decision on the absence of those portions of the record but instead addressed appellants’ contention on the merits.
The motion for rehearing is overruled.
MURPHY, J., would grant the Motion for Rehearing.